Citation Nr: 9912992	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


REMAND

The veteran served on active duty from February 1968 to 
February 1970, with service in the Republic of Vietnam.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision by the RO that denied 
a claim of entitlement to service connection for PTSD.  

The appellant, the veteran's wife and court-appointed 
guardian, contends that the veteran suffers from PTSD as a 
result of stressful experiences while serving in Vietnam.  
She claims, and the veteran has reported in his post-service 
medical history, that he was assigned to recover dismembered 
and grossly mutilated bodies, and was subjected to two mortar 
attacks.  The appellant contends that, prior to a March 1994 
motor vehicle accident, where the veteran sustained brain 
injuries, he already had PTSD.  She further claims that the 
1994 accident evoked significant distress in the veteran, 
causing him to re-live his Vietnam experiences.

Generally, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

Service medical records show that the veteran reported a 
history of previous trouble with his nerves and depression 
when he was examined for separation in December 1969.  He was 
treated at Surry County Mental Health beginning in 
October 1979 for alcohol-related problems.  A discharge 
summary from the Charter Hospital of Winston-Salem, dated in 
February 1991, shows that the veteran was hospitalized for 
complaints that included anxiety, depression, helplessness, 
hopelessness, insomnia, irritability, progressive agitation, 
startle reactions, suicidal ideations, and worthlessness.  
Discharge diagnoses included a dysthymic disorder.  He 
subsequently was treated at Salem Psychiatric Associates, 
from March to December 1991, for explosive behavior.  A March 
1991 record entry indicates the need to rule out PTSD.  
However, a November 1992 examination report prepared by James 
D. Mattox, M.D., shows only that a mixed bipolar disorder was 
diagnosed.

After the 1994 motor vehicle accident, treatment reports from 
the Charlotte Rehabilitation Institute, dated from April to 
May 1994, indicate that the veteran had episodes of severe 
agitation.  It was noted that, throughout these episodes, an 
underlying theme of PTSD related to service in Vietnam seemed 
to emerge.  Discharge diagnoses included a history of manic 
depressive disorder versus PSTD.  

A treatment report from Health South Medical Center, dated in 
June 1994, shows that, while the veteran was at the Charlotte 
Rehabilitation Institute, he began displaying symptoms 
consistent with a pre-existing history of PSTD secondary to 
previous military service in Vietnam. 

At a May 1995 VA examination, the veteran reported being in 
mortar attacks on two occasions, and described his duties as 
a mechanic in the motorpool.  His wife reported that the 
veteran had informed her prior to the 1994 accident that he 
had been quite traumatized when he had been required to 
search for bodies of servicemen killed in action.  The 
examiner noted that there was very little evidence of PTSD, 
but that, by his wife's report, the veteran had displayed 
fairly substantial symptoms of PTSD prior to his head injury.  
The impressions were dementia secondary to head injury, and a 
past history of bipolar disorder.

Treatment reports from the Tangram Rehabilitation Network, 
dated in December 1998 and January 1999, show that the 
veteran had been admitted there for rehabilitation since 
October 1998, and that he had had a history of PTSD after 
service in Vietnam.

As suggested by the evidence outlined above, it is not 
entirely clear that the veteran currently experiences PTSD.  
The record indicates that there has been some consideration 
of whether the veteran has experienced PTSD due to his 
experiences in Vietnam.  On the other hand, diagnoses of 
record appear which do not include PTSD.  In order to better 
determine whether the veteran currently experiences PTSD, 
further evidentiary development is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the appellant to 
provide information regarding any 
evidence of the veteran's current 
treatment for psychiatric disorder(s) 
that has not already been made a part of 
the record, including any treatment 
reports from the Tangram Rehabilitation 
Network since February 1999, and should 
assist her in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159.

2.  The RO should then schedule the 
veteran for a special VA psychiatric 
examination, by an examiner who has not 
previously examined or treated him, if 
feasible, to determine the current nature 
of any psychiatric disability(ies).  The 
examination should include any 
psychological tests or evaluations 
necessary to determine whether the 
veteran has PTSD.  The claims file should 
be made available to and be reviewed by 
the examiner prior to the examination.  
The examiner should provide an opinion as 
to the medical probability that the 
veteran experiences PTSD due to in-
service stressor(s).  The rationale for 
the examiner's opinion should be set 
forth in detail.

(In the event that the veteran is unable 
to undergo the evaluation required by the 
instructions above, the claims file 
should nevertheless be forwarded to a VA 
examiner for an opinion regarding the 
likelihood that the veteran has PTSD.)

4.  The RO should take adjudicatory 
action on the claim of service 
connection.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

